Citation Nr: 1226994	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  09-16 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to an increased disability rating for chronic lumbosacral strain with degenerative disc disease (DDD) in excess of 20 percent prior to May 11, 2010, and a rating in excess of 40 percent since May 11, 2010.  


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1983 to December 1990.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia, which continued a 20 percent disability rating for the Veteran's service-connected chronic lumbosacral strain with DDD.  Subsequently, in a June 2010 rating decision, the RO increased the Veteran's disability rating for chronic lumbosacral strain with DDD to 40 percent, effective May 11, 2010.

The Veteran was afforded a Travel Board Hearing before the undersigned Veterans Law Judge in January 2012.  A written transcript of this hearing was prepared and incorporated into the evidence of record.

The Board notes that it has phrased the issue involving increased ratings for the Veteran's service-connected chronic lumbosacral strain with DDD as entitlement to evaluations in excess of those currently assigned.  At the Travel Board Hearing, the Veteran phrased the issue as entitlement to an effective date earlier than May 11, 2010, for the grant of a 40 percent disability rating for chronic lumbosacral strain with DDD.  The phrasing used on the title page does not change the analysis or the outcome of the issue regarding an increased rating for chronic lumbosacral strain with DDD prior to May 11, 2010.  Accordingly, there is no prejudice to the Veteran in phrasing the issue as a claim for an increased rating. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A review of the record discloses further development is necessary prior to the adjudication of the Veteran's claim of an increased rating for chronic lumbosacral strain with DDD in excess of 20 percent prior to May 11, 2010, and a rating in excess of 40 percent since May 11, 2010.

The Veteran was last afforded a VA examination in May 2010.  At the January 2012 Travel Board Hearing, the Veteran reported his current back disability was worse than the 40 percent evaluation that was assigned.  Additionally, the Veteran stated that he was getting to a point where he could not stand up straight.  Furthermore, he reported that he realized his back got worse as he got older.  Moreover, he said he could not sleep at night due to his back disability.  Additionally, the Veteran has continuously reported that he had radiating pain from his back into his buttocks, causing numbness.  However, it is unclear from the record if the Veteran has been diagnosed with a neurological disability in relation to his service-connected back disability. 

In this particular case, the May 2010 VA examination is too remote in time to address the current severity of the Veteran's service-connected chronic lumbosacral strain with DDD.  See  Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that a Veteran was entitled to a new examination after a two year period between the last VA examination and the Veteran's contention that his disability had increased in severity) and Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").  Therefore, the Board must remand this matter to afford the Veteran an opportunity to undergo another VA examination to assess the current nature, extent, and severity of his chronic lumbosacral strain with DDD.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Lastly, the record reflects that the Veteran was receiving periodic treatment for his back disability at the VA.  It is unclear if the claims file contains a complete copy of the Veteran's VA treatment records pertaining to his back disability.  As any outstanding VA treatment records may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1) The AMC should obtain any available outstanding VA treatment records pertaining to the Veteran's back disability.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2) The Veteran should be scheduled for a new VA spine examination to determine the current level of severity of the Veteran's chronic lumbosacral strain with DDD.  The claims file and a copy of this remand must be made available to and reviewed by the examiner in conjunction with the examination.  The examiner should note in the examination report that the claims folder and the remand have been reviewed.  All necessary tests should be conducted, to include x-rays. 

All pertinent pathology found on examination should be included in the evaluation report.  In particular, the examiner should note the presence or absence of favorable or unfavorable ankylosis of the Veteran's entire lumbar spine, and of unfavorable ankylosis of his entire spine.

Also, the examiner should discuss the Veteran's neurological pathology related to his service-connected chronic lumbosacral strain with DDD.  Additionally, the examiner should address the Veteran's radiating pain to and numbness of his buttocks.  Furthermore, the examiner should state whether there is any complete or incomplete paralysis, and if incomplete whether the paralysis is analogous to mild, moderate, moderately severe, or severe.   

The examiner should document the number of weeks, if any, during the past 12 months, that the Veteran has had "incapacitating episodes," defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Also, the examiner should provide the ranges of motion of the Veteran's lumbar spine.  The examiner should note whether-upon repetitive motion of the Veteran's back-there is any pain, weakened movement, excess fatigability, or incoordination on movement, and whether there is likely to be additional range of motion loss due to: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination.  The examiner should also describe whether pain significantly limits functional ability during flare-ups or when the lumbar spine is used repeatedly.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner must provide a comprehensive report including complete rationale for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

3) Thereafter, the AMC/RO must review the claims file to ensure that the foregoing requested development has been completed.  In particular, review the requested medical opinion to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4) Following the completion of the foregoing, and after undertaking any other development it deems necessary, the AMC should review all of the newly submitted evidence in the Veteran's claims file and readjudicate the Veteran's claim.  If the claim is denied, the AMC should then provide the Veteran with a supplemental statement of the case and allow an appropriate period of time for response.  Thereafter, the claims folder should be returned to the Board for further appellate review, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


